DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2021 has been entered.

Status of Claims
Claims 1-14 are presently under examination.
Applicant’s amendments to the claims filed with the response dated 11 January 2021 have overcome the previous rejections of claims 1-14 and therefore these rejections are withdrawn.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record of Fonash et al (US 2013/0092210) teaches a photovoltaic or light detecting device comprising a periodic array of dome or dome-like protrusions at a light impingement surface and having an active region intermediate between a top electrode and a back electrode also defining a reflector (Figs. 15(a) or 17(a), Table 1 Configuration 2 or 4 see: absorber layer between Layer A and Layer D) where said and back electrode is planar and continuous (paras [0041], [0044], Figs. 15(a) or 17(a), Table 1 see Configuration 2 or 4 see: Layer D (Cathode) having a planar 5 nm or 30 nm layer of AZO on Ag continuous under the protrusions) and a metal layer forming a back contact on a planar substrate (paras [0041], [0044], Figs. 15(a) or 17(a), Table 1 see Configuration 2 or 4 see: Ag layer of layer D on a substrate).
Fonash does not explicitly disclose said reflector and back electrode also defines a “metal-less” reflector and back electrode that contains no metal layers and is electrically conducting and devoid of any metal film having an optical function and that the metal layer forming a back contact has no required or significant optical function as a reflector and serves only as a structural support, an electrical conduit or a combination thereof as the back contact in Fonash is a thin film of Ag that serves a reflective function.
The prior art of Kim et al (US 2011/0259398) teaches reflector and back electrode which is a “metal-less” reflector and back electrode (Kim, paras [0065]-[0075] Fig. 1 see: first reflection layer 141 and second reflection layer 143) to replace the traditional AZO/Ag reflector and back electrode structure and has an electrically conductive layer forming a back contact for said solar cell that has no required or 
As such, in modifying the prior art of Fonash in view of Kim to achieve a “metal-less” reflector and back electrode, the reflector and back electrode of modified Fonash would cease to be planar and continuous and thus not meet the limitations of claim 1.
The prior art of den Boer (US 2008/0223436) is cited as relevant prior art, but does not make up for the deficiencies of Fonash and Kim as although den Boer in Fig. 5 and para [0041], teaches a solar cell having a planar and continuous metal-less reflector and back electrode of a TCO 7 with a back contact grid 20 provided to improve conduction and reduce lateral resistive losses, den Boer still includes a nonplanar substrate 11 with a metal reflector 10 para [0038] and thus does not teach a planar substrate as in claim 1 and still relies on a metal reflector.
The prior art of Shan (US 2010/0243042) is cited as relevant prior art, but does not make up for the deficiencies of Fonash, Kim, or den Boer as although Shan teaches a solar cell having a continuous and planar back TCO layer 380 (Fig. 4) Shan still teaches a back metallic contact 350 that also functions as a high reflector. 

As such the prior art of record does not anticipate or make obvious each and every limitation of claim 1 and thus claim 1 is allowable over the prior art of record. Claims 2-14 are also found allowable as they depend from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726